Citation Nr: 0735369	
Decision Date: 11/09/07    Archive Date: 11/26/07	

DOCKET NO.  04-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether the withholding of an overpayment of $1,564.93 of 
dependent's educational assistance benefits from the 
veteran's VA compensation benefits was proper, including 
whether the overpayment was validly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an award action resulting in an 
overpayment of VA benefits charged against the veteran in 
August 2003, made by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's son was born in June 1982, and was added to 
the veteran's existing award of VA compensation benefits in 
July 2002.  

2.  In October 2002, the veteran was granted increased VA 
compensation on the basis of a finding of individual 
unemployability, which included entitlement to dependent's 
educational assistance benefits.  

3.  The VARO in St. Louis, Missouri, awarded the veteran's 
son dependent's educational assistance benefits to attend 
college effective from September 2002, but did not 
communicate with the veteran's Detroit VARO prior to the 
actual award so that any additional compensation already 
received by the veteran on account of a dependent son could 
be reduced from his son's dependent's educational assistance 
benefits in accordance with VA Manual M21-1.

4.  The VA had significant information, albeit at separate 
locations, of when the veteran's son was awarded dependent's 
educational assistance benefits, and the fact that the 
veteran was already in receipt of additional compensation for 
a son attending college under age 23.  

5.  There is no indication in the record that the veteran 
committed any act of commission or omission, or was in any 
way at fault, in the creation of the overpayment of 
$1,564.93; VA was exclusively at fault in the creation of the 
overpayment.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits to the veteran in 
the amount of $1,564.93, as additional benefits paid to the 
veteran on behalf of a dependent son, at a time when that son 
was also in receipt of dependent's educational assistance 
benefits, was created on the basis of sole administrative 
error on the part of VA, and the indebtedness was therefore 
not properly established.  38 U.S.C.A. § 5112(b)(9)(10) (West 
2002); 38 C.F.R. §§ 1.911, 3.500, 5.707, 21.3023 (2007); VA 
Manual M21-1, Part IV.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation regarding VA's duties to notify and assist 
veterans in the pursuit of their claims or appeals with VA is 
not applicable to claims involving the enforcement of debts 
created by overpayments.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  

The veteran and representative in this appeal have challenged 
the validity of the debt.  The US Court of Appeals for 
Veterans Claims (Court) has held that when the validity of a 
debt is challenged, a threshold determination must be made on 
that question prior to a decision on waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); 
38 C.F.R. § 1.911(c); VAOPGCPREC 6-98.  

The effective date of reduction or discontinuance of an 
award, based solely on administrative error or error in 
judgment by VA, will be the date of the last payment made on 
an erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 
38 C.F.R. § 3.500(b)(2).  Sole administrative error may be 
found to occur in cases where the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, such error contemplates that neither the 
veteran's actions nor his failure to act contributed to 
payment pursuant to an erroneous award.  

The bar to payment of compensation to a veteran parent for a 
child concurrently with that child receiving dependant's 
educational assistance under 38 U.S.C.A. Chapter 35, are set 
forth in § 21.3023.  38 C.F.R. § 3.707(a).  

An election of educational assistance benefits either before 
or after the age of 18 years is a bar to subsequent payment 
of increased rates for additional amounts of compensation 
paid on account of the child based upon school attendance on 
or after that child attains the age of 18 years.  
38 C.F.R. § 21.3023(1).  

Analysis:  The facts presented in this appeal are not in 
dispute.  The veteran's son was born in June 1982.  In July 
2002, this son (then age 20) was added to the veteran's 
longstanding VA compensation award.  In October 2002, the 
veteran was granted increased VA disability compensation 
based upon a finding of individual unemployability, and his 
dependent son was included on this award through May 2003, 
because although he had attained the age of 18 years, VA was 
on notice that he was attending college.  These award actions 
were taken by the veteran's supervising Detroit VARO.  

Unknown to the Detroit VARO, the St. Louis VARO awarded the 
veteran's son dependent's educational assistance benefits, 
based upon his college attendance, effective from September 
2002.  The St. Louis VARO did not timely notify the Detroit 
RO prior to any actual award of monetary benefits, so that 
any payment of additional compensation to the veteran on 
behalf of a dependent child attending college at or under age 
23 could be properly offset against that child's receipt of 
dependent's educational assistance benefits in his own right, 
in accordance with established procedures at VA Manual M21-1, 
Part IV, Paragraph 19.13.  

The Detroit RO apparently received notice that the veteran's 
son was in receipt of VA dependent's educational benefits in 
June 2003, at which point it calculated the amount of 
additional compensation benefits already paid to the veteran 
on behalf of a child attending college under age 23, made a 
retroactive adjustment of benefits from September 2002, and 
created the overpayment at issue in this appeal of $1,564.93.  

Upon notification of the creation of this overpayment in 
August 2003, the veteran contested the validity of the debt 
in a timely manner in January 2004.  The subsequently issued 
July 2004 Statement of the Case included all of the relevant 
laws and regulations applicable to the appeal (which will not 
be repeated in this decision), except it failed to consider 
the question of sole administrative error by VA described 
above.  The RO found that the debt was validly created and 
took no action upon the timely receipt of the veteran's 
request for waiver of that debt until complete appellate 
review could be rendered on the initial question of whether 
the debt was validly created.  

The evidence on file leads the Board to conclude that the 
debt at issue in this appeal resulted solely from sole 
administrative error on the part of VA.  There is simply no 
indication in the record that the veteran committed any act 
of commission or omission in relation to the circumstances 
upon which the award of dependent's educational assistance 
benefits to his son was made.  There is no evidence that the 
veteran knew or should have known that his son was paid 
educational assistance benefits in full which should have 
been reduced, prior to payment, by the amount that the 
veteran had already received as additional compensation on 
the basis of a son beyond age 18 attending college.  Although 
award action in this case should have been taken in 
accordance with the M21-1, reducing the veteran's son's 
dependent's educational benefits prior to actual award, this 
action was not taken because of an apparent disconnect in 
communication between VAROs in St. Louis and Detroit.  

It is evident that VA, collectively, but in different 
locations, had all of the necessary information to have made 
appropriate award actions which would not have resulted in 
the overpayment in this case.  It is unclear what action the 
veteran could have taken to have prevented the overpayment, 
and the Board finds under these circumstances that he was 
entirely without fault in the creation of the overpayment at 
issue.  The Board finds that the overpayment at issue was the 
result of sole administrative error of VA, and that the debt 
was not validly and properly established against the veteran 
as a result.  


ORDER

The withholding of the veteran's VA compensation benefits of 
$1,564.93 resulting from an overpayment of VA dependent's 
educational assistance benefits to his son was not proper, in 
that it resulted from sole administrative error by VA, and 
the appeal is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


